DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 28 January 2022 is hereby acknowledged. Claims 13-20 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 28 January 2022. For this reason, the present action is made non-final.

Claim Rejections - 35 USC § 112
Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP 2173.05(g).
In this case, claim 13 simply recites a sizing agent adhered carbon fiber bundle, which is well known in the art, and then recites a new function of the invention, a spontaneous dispersibility, without providing any structure, materials, or steps that accomplish the function. While claims 14, 19, and 20 do recite a general structure for the sizing agent and the amount used, the structure and amounts of sizing agent on a carbon fiber bundle as recited in these claims is known in the prior art, in particular by WO 2015/045618 A1 (“Hashimoto”) as evidenced by US 2011/0279546 (“Kihara”).
In particular, Hashimoto teaches a sizing agent (abstract), including for carbon fiber (para. 0103, teaching treatment of carbon fiber with sizing agents). Hashimoto teaches that the sizing agent includes a polyester resin, and exemplifies synthesis example B-3, formed by reacting a 3 mole ethylene oxide adduct of bisphenol A with fumaric acid, where such resin would be expected to have the structure (1-2) where X is an ethenylene group (from fumaric acid) and therefore a linear aliphatic hydrocarbon, R1 and R2 are each hydrogen from the ethylene oxide adducts of the bisphenol A, and n would be on average 1.5, and therefore meets n1 being an integer from 1 to 50 (since on average, each phenol group of bisphenol A is adducted with 1.5 ethylene oxide groups), and therefore meets component (A-2). Hashimoto teaches the sizing agent further includes epoxy resins, and example 7, table 1, para. 0104, teaches 45 parts of the resin B-3 with 20 parts of Jer 828 epoxy resin and 10 parts Jer 157S65 epoxy resin in 100 parts of sizing composition. JER 828 is a bisphenol A epoxy and therefore meets the recitation of component (C) (para. 0092). JER 157S65 is described as a bisphenol A novolak type epoxy resin (para. 0092), and Kihara, paras. 0027, 0057 evidences that epoxy resin 157S65 meets recited formula (3) where R3 and R4 are methyl, and p is 2, and therefore meets component B as required by claim 14. The amounts of components (A) and (C) together is 65 % by mass of the sizing agent, the amount of (A) is 45 % by mass, and the amount of (C) is 20 % by mass of the sizing agent composition, which is within the ranges of claim 13. Hashimoto teaches using 1 % by mass of the sizing agent on the carbon fiber bundle (para. 0102), which is within the range required by claim 14. Hashimoto uses JER 828 as the component (C), which is the same used in applicant’s specification, and thus presumed to have the characteristics of claims 19 and 20.
The record suggests that the recited composition and amount of sizing agent on a carbon fiber bundle, which is taught by the prior art, may not necessarily achieve the recited function, and as such it is unclear what structure or method for accomplishing the recited result is encompassed therein. The remainder of claims, 15-18, recite methods for use and production of the carbon fiber bundle, and do not provide any further structure or materials for achieving the spontaneous dispersibility. As such, claims 13-20 recite a functional result without providing the structure, materials, or steps that accomplish the function as recited. 

Response to Arguments
Applicant’s arguments filed 28 January 2022, with respect to the rejection(s) of claim(s) 13-20 under 24 USC 112(a) have been fully considered and are persuasive. In particular, Wakabayashi does not provide sufficient guidance to the amount Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764